                   Case 3:20-cr-02985-TWR Document 39 Filed 05/04/21 PageID.107 Page 1 of 5
•'    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                              UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA
                       UNITED STATES OF AMERICA                            JUDGMENT IN A CRIMINAL CASE
                                         V.                                (For Offenses Committed On or After November 1, 1987)
                 EMMANUEL FONSECA-AMBRIES (!)
                                                                              Case Number:          3:20-CR-02985-TWR

                                                                           Ben1an11n P Leehm an
                                                                           Defendant's Attorney
      USM Number                         972 50-298
      •-                                                                                                      FILED
      THE DEFENDANT:
                                                                                                                MAY O4 2021
      1:81 pleaded guilty to count(s)         I of the Information
                                                                                                                            RiCTCOURI_
      D     was found guilty on count(s)                                                                   CLERK, U.S. DIST     CALIFORNIA
                                                                                                        --uTHERN OISTRl9_T OF       OEPUH
            after a plea ofnot guilty.                                                                 BY               1) '
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title and Section / Nature of Offense                                                                                     Count
      8: 1326 - Removed Alien Found in The United States (Felony)                                                                  I




          The defendant is sentenced as provided in pages 2 through                 5             of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
     D      The defendant has been found not guilty on count(s)

     D      Count(s)                                                 is         dismissed on the motion of the United States.

     [81    Assessment: $100.00 - waived
            Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
            waived and remitted as uncollectible.
     •      NTA Assessment•:$

            *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
     1:81 No fine               D Forfeiture pursuant to order filed                                      , included herein.
            IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
     any material change in the defendant's economic circumstances.


                                                                          AoriJ 30, 2021
                                                                          Date of Imposition of Sentence


                                                                            ~"k6L~
                                                                          HON. TODD W. ROBINSON
                                                                          UNITED STATES DISTRICT JUDGE
          Case 3:20-cr-02985-TWR Document 39 Filed 05/04/21 PageID.108 Page 2 of 5
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                EMMANUEL FONSECA-AMBRIES (I)                                              Judgment - Page 2 of 5
CASE NUMBER:              3:20-CR-02985-TWR

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 21 months




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




D     The defendant is remanded to the custody of the United States Marshal.

•     The defendant must surrender to the United States Marshal for this district:
      •    at _ _ _ _ _ _ _ _ A.M.                            on
      •    as notified by the United States Marshal.

      The defendant must surrender for service of sentence at the institution designated by the Bureau of
•     Prisons:
      •    on or before
      •    as notified by the United States Marshal.
      •    as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

     Defendant delivered on                                            to
                              -------------
at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy ofthis judgment.



                                                                UNITED STATES MARSHAL



                                   By                     DEPUTY UNITED STATES MARSHAL




                                                                                                3:20-CR-02985-TWR
                    Case 3:20-cr-02985-TWR Document 39 Filed 05/04/21 PageID.109 Page 3 of 5
'        AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

         DEFENDANT:               EMMANUEL FONSECA-AMBRIES (I)                                                  Judgment - Page 3 of 5
         CASE NUMBER:             3 :20-CR-02985-TWR

                                                      SUPERVISED RELEASE
     Upon release from imprisonment, the defendant will be on supervised release for a term of:
     3 years

                                                  MANDATORY CONDITIONS
    1. The defendant must not commit another federal, state or local crime.
    2. The defendant must not unlawfully possess a controlled substance.
    3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
       controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
       two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
       than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
               • The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
                 risk of future substance abuse. ( check if applicable)
    4.   • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
         a sentence ofrestitution. (check if applicable)
    5.   ~The defendant must cooperate in the collection of DNA as directed by the probation officer. ( check if applicable)
    6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
         20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
         the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
         applicable)
7.       • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                            3:20-CR-02985-TWR
                   Case 3:20-cr-02985-TWR Document 39 Filed 05/04/21 PageID.110 Page 4 of 5
'      AO 245B (CASD Rev, 1/19) Judgment in a Criminal Case

       DEFENDANT:                  EMMANUEL FONSECA-AMBRIES (!)                                                           Judgment - Page 4 of 5
       CASE NUMBER:                3 :20-CR-02985-TWR

                                           STANDARD CONDITIONS OF SUPERVISION
     As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
     supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
     while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
     court about, and bring about improvements in the defendant's conduct and condition.

     I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
        hours of their release from imprisonment, unless the probation officer instrocts the defendant to report to a different probation
        office or within a different time frame.

     2. After initially reporting to the probation office, the defendant will receive instroctions from the court or the probation officer
        about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
        as instrocted.

     3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
        getting permission from the court or the probation officer.

     4. The defendant must answer trothfully the questions asked by their probation officer.

    5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
       anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
       probation officer at least 10 days before the change. If notifying the probation officer in advance is not possible due to
       unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
       expected change.

    6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
       permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
       view.

    7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
       excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
       time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
       defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
       probation officer at least IO days before the change. If notifying the probation officer at least IO days in advance is not possible
       due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
       change or expected change.

    8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
       knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
       frrst getting the permission of the probation officer.

    9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

    10. The defendant must not own, possess, or have access to a firearm, annnunition, destroctive device, or dangerous weapon (i.e.,
        anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
        as nunchakus or tasers).

    11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
        informant without first getting the permission of the court.

    12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
        officer may require the defendant to notify the person about the risk and the defendant must comply with that instroction.
        The probation officer may contact the person and confrrm that the defendant notified the person about the risk.

    13. The defendant must follow the instroctions of the probation officer related to the conditions of supervision.



                                                                                                                        3:20-CR-02985-TWR
         Case 3:20-cr-02985-TWR Document 39 Filed 05/04/21 PageID.111 Page 5 of 5
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:           EMMANUEL FONSECA-AMBRIES (I)                                          Judgment - Page 5 of 5
 CASE NUMBER:         3 :20-CR-02985-TWR

                               SPECIAL CONDITIONS OF SUPERVISION

1.     If deported, excluded or allowed to voluntarily return to country of origin, not reenter the United States
       illegally and report to the probation officer within 24 hours of any reentry into the United States;
       supervision waived upon deportation, exclusion, or voluntary departure.


II




                                                                                        3 :20-CR-02985-TWR
